Exhibit 10.6

 

TERM PROMISSORY NOTE

 

$5,000,000.00Date: October 21, 2015

 

FOR VALUE RECEIVED, the undersigned, ARK RESTAURANTS CORP., a New York
corporation, (“Borrower”) hereby absolutely and unconditionally promises to pay
to the order of BANK HAPOALIM B.M. (“Bank”):

 

a. The principal amount of Five Million and no/100 Dollars ($5,000,000.00),
which shall be due and payable at the times and in the manner set forth in the
Credit Agreement referred to below; provided that any and all principal hereof
then remaining unpaid shall be due and payable on October 21, 2020; and

 

b. Interest on the principal amount hereof from time to time outstanding from
the date hereof through and including the date on which such principal amount is
paid in full, at the times, at the rates and in the manner provided in the
Credit Agreement referred to below.

 

This Term Promissory Note (“this Note”) evidences the Advance made by Bank
under, has been issued by Borrower in accordance with the terms of, and is the
Note referred to in, that certain Credit Agreement (Term Facility), of even date
herewith, between Borrower and Bank as amended, modified, supplemented or
restated and in effect from time to time (the “Credit Agreement”). Bank and any
holder hereof is entitled to the benefits of the Credit Agreement and may
enforce the agreements of Borrower contained therein, and any holder hereof may
exercise the remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the terms thereof. Borrower may not reborrow
principal repaid under this Note. All capitalized terms used in this Note and
not otherwise defined herein shall have the same meanings herein as in the
Credit Agreement.

 

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this Note and all of the unpaid interest accrued thereon may become or
be declared due and payable in the manner and with the effect provided in the
Credit Agreement.

 

No delay or omission on the part of Bank or any holder hereof in exercising any
right hereunder shall operate as a waiver of such right or of any other rights
of Bank or such holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar or waiver of the same or any other right on any future
occasion.

 

Borrower and any and every endorser and guarantor of this Note or the obligation
represented hereby waive all requirements of diligence in collection,
presentation, demand, notice, protest, notice of intent to accelerate, notice of
acceleration, and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note, assent to any
extension or postponement of the time of payment or any other indulgence, and to
the addition or

 



release of any other party or person primarily or secondarily liable; provided,
that the foregoing shall not constitute a waiver of the right of Borrower to
receive any notice from Bank to Borrower expressly required by the provisions of
the Credit Management or any other Credit Document.

 

Payment of this Note is secured by, inter alia, a mortgage, Assignment of Rents
and Security Agreement made by Ark Shuckers Real Estate in favor of Bank and
encumbering 6 condominium parcels in St. Lucie County, Florida, as amended,
restated or supplemented from time to time (the “Mortgage”).

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York, without regard to any conflicts-of-law rule or principle that
would give effect to the law of any other jurisdiction.

 

BORROWER AND (BY ACCEPTANCE HEREOF) BANK EACH WAIVE ANY RIGHT THEY MAY HAVE TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING HEREUNDER OR
RELATING HERETO.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed under seal by its
duly authorized officer as of the date first set forth above.

 

  ARK RESTAURANTS CORP.         By: /s/: Robert Stewart     Name:   Robert
Stewart   Title: President

2